Citation Nr: 1112497	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-46 695A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for seborrheic dermatitis.

2.  Entitlement to a rating in excess of 20 percent for postoperative cervical spine degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for cervical spine DJD, rated 20 percent, and denied service connection for seborrheic dermatitis.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  [Notably, an interim December 2009 rating decision found clear and unmistakable error in a prior rating decision and granted retroactive ratings for postoperative cervical spine of 10 percent from November 13, 1984, 100 percent from March 6, 1985 (for post-surgical convalescence), 10 percent from May 1, 1985, and 20 percent from April 19, 2005.  


FINDING OF FACT

On the record at the September 2010 hearing as well as in a September 2010 written communication, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals seeking an increased rating for postoperative cervical spine DJD, and service connection for seborrheic dermatitis; there are no questions of fact or law remaining before the Board in this matter.





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant are met; the Board has no further jurisdiction in the appeals seeking an increased rating for postoperative cervical spine DJD and service connection for seborrheic dermatitis.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeals in these matters, further discussion of the impact of the VCAA on such claims is not necessary. 

Legal Criteria and Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the September 2010 Travel Board hearing, and in a written statement dated the same day, the appellant requested to withdraw his appeals seeking an increased rating for postoperative cervical spine DJD and service connection for seborrheic dermatitis.  Hence, there are no allegations of error of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to consider the appeals in these matters.


ORDER

The appeals seeking an increased rating for postoperative cervical spine DJD and service connection for seborrheic dermatitis are dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


